DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 19-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eberhardt USPA_20130207151_A1 in view of Wille USPA_20150092391_A1.
1.	Regarding Claims 19, 24, and 32, Eberhardt discloses an optoelectronic component comprising a light source that emits primary radiation (corresponds to claimed laser source), a conversion element comprising a glass or ceramic substrate (corresponding to instant Claim 24’s limitation), with a phosphor (corresponds to claimed conversion material) embedded in a glass matrix that is applied to the substrate (corresponding to claimed first layer) (Abstract). Eberhardt does not require its substrate to have in its own composition said glass matrix and phosphor. Eberhardt further discloses its layering comprising said glass matrix and phosphor (corresponding to claimed first layer) is less than 200 microns (paragraph 0009). 
2.	However, Eberhardt does not disclose the claimed glass matrix proportion.
3.	Wille discloses a device comprising a conversion element that includes a glass matrix and a phosphate (Abstract). Furthermore, Wille discloses how the concentration of phosphor can be varied depending on the color locus to be obtained for the radiation to be provided for the device (paragraph 0064). Wille further discloses using a 1:1 ratio of its phosphor to its matrix (paragraph 0080) which results in a 50% concentration to meet the instant claims 19 and 32 limitations. 
4.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the concentration of matrix and phosphor, of Eberhardt, by using the range disclosed by Wille. One of ordinary skill in the art would have been motivated in doing so to obtain a suitable color and good heat dissipation properties as mentioned by Wille (paragraph 0014).
5.	Regarding Claims 20 and 21, Eberhardt in view of Wille suggests that it is known to use either a dynamic or static laser source (Wille: paragraph 0026).
6.	Regarding Claim 22, although the applied art of record does not teach the use of a dichroic stack, the Examiner respectfully submits that directing the laser beam onto the surface of the conversion element with the aid of a dichroic mirror merely corresponds to applying well-known knowledge in the art of lighting means in order to utilize a reflection on the rear side of the conversion element and thus be able to use converted incoherent light for the illumination without a contribution from coherent laser light.
7.	Regarding Claim 23, Eberhardt in view of Wille suggests wherein the primary radiation is partially or completely converted into radiation of a different wavelength by a previously applied conversion element (Eberhardt: Abstract).
8.	Regarding Claim 25, Eberhardt in view of Wille suggests a suitable material for the glass layer is preferably a low-melting glass, preferably free of lead or with a low lead content, with a softening temperature <500.degree. C., preferably 350 to 480.degree. C. (Eberhardt: paragraph 0009) which is known to be higher than the softening temperature of glass matrixes (paragraph 0010).
9.	Regarding Claim 26, Eberhardt in view of Wille suggests using an arrangement where the substrate is arranged between a laser source and conversion element (see Figures of Eberhardt) which would be a transmissive arrangement.
10.	Regarding Claim 27, Eberhardt in view of Wille suggests having a structured substrate (Eberhardt: paragraph 0007).
11.	Regarding Claims 28 and 29, Eberhardt in view of Wille suggests using ZnO, SiO2, and B2O3 (Eberhardt: paragraph 0029).
12.	Regarding Claim 30, Eberhardt in view of Wille suggests using ZnO and an alkali oxide (Eberhardt: paragraph 0027).
13.	Regarding Claim 31, Eberhardt in view of Wille suggests using borate glass (Eberhardt: paragraph 0025).
14.	Regarding Claims 33 and 34, Eberhardt in view of Wille suggests using the claimed conversion materials (Eberhardt: paragraph 0072).
15.	Regarding Claims 35 and 36, Eberhardt in view of Wille suggests discloses a method for manufacturing an optoelectronic component according to at least one of claims 1 to 16 (Wille: figures 1-5) comprising the following steps: A) providing a self-supporting conversion element at least in the beam path of a laser beam (figures 1-3) that is produced as follows before provision:  Bl) mixing at least one conversion material and a glass powder, which produces the glass matrix after a subsequent vitrification step, and optionally additional substances such as solvents and binders for producing a paste, B2) applying the paste by means of doctor-blade coating directly to a substrate in order to produce a first layer, B3) drying the first layer at a temperature of at least 75°C, B4) heating the substrate and the first layer to a temperature, wherein the temperature is equal to 500°C, and optionally B5) smoothing or roughening a surface of the first layer facing away from the substrate (figures 4 and 5).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140. The examiner can normally be reached Mondays-Saturdays 08:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        September 6, 2022